—In an action to recover damages for personal injuries, etc., the plaintiffs appeal from an order of the Supreme Court, Kings County (Vaughan, J.), dated September 23, 1999, which denied their motion for partial summary judgment on the issue of liability.
Ordered that the order is reversed, on the law, with costs, and the motion is granted.
The Supreme Court erred when it denied the plaintiffs’ motion for partial summary judgment on the issue of liability. The defendant failed to rebut the inference of negligence arising from the rear-end collision (see, Levine v Taylor, 268 AD2d 566; Leal v Wolff, 224 AD2d 392; Silberman v Surrey Cadillac Limousine Serv., 109 AD2d 833). Ritter, J. P., Sullivan, S. Miller, Luciano and H. Miller, JJ., concur.